United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Naples, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0145
Issued: June 3, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 27, 2018 appellant filed a timely appeal from a September 11, 2018 merit
decision and an October 11, 2018 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish a right elbow
condition causally related to the accepted July 17, 2018 employment incident; and (2) whether

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the October 11, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

OWCP properly denied appellant’s request for reconsideration of the merits of her claim pursuant
to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On July 19, 2018 appellant, then a 46-year-old rural letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that, on July 17, 2018, she sustained a right elbow injury when she
opened a “stuck mailbox” while in the performance of duty. On the reverse side of the claim form,
the employing establishment indicated that appellant was in the performance of duty at the time of
the alleged injury.
In two state of Florida workers’ compensation forms dated July 19 and 26, 2018, Lauren
Bond, a nurse practitioner, diagnosed right elbow tendinitis, and Paula Mahan, a physician
assistant, indicated that appellant should not use her right arm, respectively. On both forms,
Ms. Bond and Ms. Mahan checked the box “work related” in response to a question as to how the
injury occurred.
In a letter dated July 30, 2018, the employing establishment challenged appellant’s
traumatic injury claim noting that her elbow pain was a symptom, and not an illness.
In a development letter dated August 3, 2018, OWCP advised appellant regarding the
deficiencies of her claim and requested additional medical evidence. It afforded her 30 days to
submit the necessary evidence.
In a report dated July 19, 2018, Dr. Larry Hobbs, Board-certified in emergency medicine,
diagnosed unspecified enthesopathy and noted right elbow tendinitis in the discharge instructions.
In a report dated July 26, 2018, Dr. Thomas Johnson, Board-certified in emergency
medicine, diagnosed right elbow lateral epicondylitis. In the discharge instructions, he also
indicated tendinitis and tennis elbow.
In a report dated August 2, 2018, Dr. Walter Simmons, an osteopath, diagnosed right elbow
lateral epicondylitis and indicated that appellant could return to work, full time, with restrictions.
In a physical therapy referral form dated August 10, 2018, Frank Finch, a physician
assistant, indicated that appellant should be treated for right lateral epicondylitis. In a state of
Florida workers’ compensation form of the same date, he diagnosed right lateral epicondylitis and
mild ulnar neuropathy. Mr. Finch indicated that appellant could return to work full time with
restrictions.
On September 10, 2018 the employing establishment properly executed an authorization
for examination/and or treatment (Form CA-16) for appellant to obtain medical treatment at Naples
Community Hospital.
By decision dated September 11, 2018, OWCP denied appellant’s claim finding that the
evidence of record was insufficient to establish that her diagnosed medical conditions were
casually related to the accepted July 17, 2018 employment incident.

2

In a duty status report (Form CA-17) dated September 10, 2018, received by OWCP on
September 14, 2018, Dr. Scott Thompson, a Board-certified orthopedic surgeon, diagnosed right
lateral epicondylitis and indicated that appellant could perform full-time regular employment
duties. In a report of even date, he referred appellant for a right elbow MRI scan.
On September 21, 2018 appellant requested reconsideration of OWCP’s September 11,
2018 decision.
In an authorization for examination and/or treatment report (Form CA-16) dated
September 10, 2018, received by OWCP on September 21, 2018, Dr. Thompson indicated that
appellant suffered right elbow pain after lifting at work. He diagnosed elbow tendinitis and right
lateral epicondylitis. Dr. Thompson checked a box marked “yes” when asked whether he believed
appellant’s condition was caused or aggravated by an employment activity. He noted that
appellant was able to resume regular employment duties.
On October 11, 2018 OWCP also received a September 19, 2018 MRI scan of appellant’s
right elbow, which was interpreted by Dr. Johnny Alexander, a diagnostic radiologist, as revealing
a cortical irregularity of the anterior aspect of the proximal ulna, most likely due to old trauma.
By decision dated October 11, 2018, OWCP denied appellant’s request for reconsideration
of the merits of her claim. It noted the evidence received in support of the request for
reconsideration, included an MRI scan order, but it did not note receipt of the September 19, 2018
MRI scan report of Dr. Alexander.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
In order to determine whether an employee actually sustained an injury in the performance
of duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the

3

Supra note 1.

4

D.B., Docket No. 18-0537 (issued September 12, 2018); C.S., Docket No. 08-1585 (issued March 3, 2009);
Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).
5
J.R., Docket No. 18-1079 (issued January 15, 2019); S.P., 59 ECAB 184 (2007); Michael E. Smith, 50 ECAB
313 (1999).

3

employment incident which is alleged to have occurred.6 The second component is whether the
employment incident caused a personal injury and generally can be established only by medical
evidence.7
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence.8 Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.9
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish that her right
elbow condition was causally related to the accepted July 17, 2018 employment incident.
Appellant submitted reports dated July 19 and 26, and August 2, 2018 from Drs. Hobbs,
Johnson, and Simmons, respectively. In his July 19, 2018 report, Dr. Hobbs diagnosed unspecified
enthesopathy and noted right elbow tendinitis in his discharge instructions. In his July 26, 2018
report, Dr. Johnson diagnosed right elbow lateral epicondylitis. Lastly, in his August 2, 2018
report, Dr. Simmons diagnosed right elbow lateral epicondylitis, and indicated that appellant could
return to work, full time, with restrictions. While these reports noted that appellant had been seen
for treatment, recommended work restrictions, and indicated diagnoses, they did not provide
findings and opinions regarding the cause of her condition. The Board has held that medical
evidence that does not offer an opinion regarding the cause of the employee’s condition is of no
probative value on the issue of causal relationship.10 As such, these reports are of no probative
value on the issue of causal relationship, and are insufficient to establish appellant’s traumatic
injury claim.11
Appellant submitted two Florida workers’ compensation forms dated July 19 and 26, 2018
from Ms. Bond, a nurse practitioner, Ms. Mahan, a physician assistant, respectively, and a referral
form from Mr. Finch, a physician assistant. The Board has held that medical reports signed solely
by a physician assistant, or nurse practitioner, are of no probative value as a physician assistant
and nurse practitioner are not considered physicians as defined under FECA and therefore are not
6

R.E., Docket No. 17-0547 (issued November 13, 2018); David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover,
51 ECAB 146 (1999).
7

Id.; see also John J. Carlone, 41 ECAB 354 (1989).

8

S.C., Docket No. 18-1242 (issued March 13, 2019); see M.B., Docket No. 17-1999 (issued November 13, 2018).

9

M.L., Docket No. 18-1605 (issued February 26, 2019).

10

See S.M., Docket No. 18-1547 (issued January 28, 2019).

11

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

4

competent to provide a medical opinion.12 As these reports were not countersigned by a qualified
physician, they are of no probative value to establish appellant’s claim.13
The fact that a condition manifests itself during a period of employment is insufficient to
establish causal relationship.14 Temporal relationship alone will not suffice. Entitlement to FECA
benefits may not be based on surmise, conjecture, speculation, or on the employee’s own belief of
a causal relationship.15 The record lacks rationalized medical evidence establishing causal
relationship between the accepted July 17, 2018 employment incident and appellant’s diagnosed
right elbow conditions.16 Thus, appellant has not met her burden of proof.17
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application.18
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by

12

T.H., Docket No. 18-1736 (issued March 13, 2019); see David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay
individuals such as physician assistants, nurses and physical therapists are not competent to render a medical opinion
under FECA); 5 U.S.C. § 8101(2) (this subsection defines a physician as surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by state law). S.J., Docket No. 17-0783, n.2 (issued April 9, 2018) (nurse practitioners are not considered physicians
under FECA).
13

K.C., Docket No. 18-1330 (issued March 11, 2019); see K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, id.
A report from a physician assistant or certified nurse practitioner will be considered medical evidence only if
countersigned by a qualified physician. Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship,
Chapter 2.805.3a(1) (January 2013).
14

See G.S., Docket No. 18-1696 (issued March 26, 2019); Daniel O. Vasquez, 57 ECAB 559 (2006).

15

See G.S., id.; D.D., 57 ECAB 734 (2006).

16

M.H., Docket No. 18-1737 (issued March 13, 2019); see J.S., Docket No. 17-0507 (issued August 11, 2017).

17

The Board notes that the employing establishment issued a Form CA-16 on September 10, 2018 to Naples
Community Hospital. A properly completed CA-16 form may constitute a contract for payment of medical expenses
to a medical facility or physician, when properly executed. The form creates a contractual obligation, which does not
involve the employee directly, to pay for the cost of the examination or treatment regardless of the action taken on the
claim. The period for which treatment is authorized by a Form CA-16 is limited to 60 days from the date of issuance,
unless terminated earlier by OWCP. See 20 C.F.R. § 10.300(c); P.R., Docket No. 18-0737 (issued November 2, 2018);
N.M., Docket No. 17-1655 (issued January 24, 2018), Tracy P. Spillane, 54 ECAB 608 (2003).
18
5 U.S.C. § 8128(a); see also V.P., Docket No. 17-1287 (issued October 10, 2017); D.L., Docket No. 09-1549
(issued February 23, 2010); W.C., 59 ECAB 372 (2008).

5

OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.19
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.20 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits.21 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.22
ANALYSIS -- ISSUE 2
The Board finds that the case is not in posture for decision.
With her timely request for reconsideration, appellant did not show that OWCP erroneously
applied or interpreted a specific point of law, nor did she advance a relevant legal argument not
previously considered by OWCP. Consequently, she is not entitled to review of the merits of her
claim based on the first and second above-noted requirements under 20 C.F.R. § 10.606(b)(3).
OWCP’s regulations however require OWCP to consider all evidence submitted
appropriately.23 OWCP did not address nor acknowledge the September 19, 2018 MRI scan report
which it received on October 11, 2018, the same day it denied appellant’s request for
reconsideration.
Since the Board’s jurisdiction of a case is limited to reviewing that evidence which was
before OWCP at the time of its final decision,24 it is necessary that OWCP review all evidence
submitted by a claimant and received by OWCP prior to issuance of its final decision.25 As Board
decisions are final as to the subject matter appealed, it is crucial that all evidence relevant to that
subject matter which was properly submitted prior to the time of issuance of its final decision be
addressed by OWCP.26

19

20 C.F.R. § 10.606(b)(3); see J.B., Docket No. 18-1531 (issued April 11, 2019); see also L.G., Docket No. 091517 (issued March 3, 2010).
20

Id. at § 10.607(a).

21

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

22

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

23

20 C.F.R. § 10.119.

24

See id. at § 501.2(c)(1).

25
See Yvette N. Davis, 55 ECAB 475 (2004); William A. Couch, 41 ECAB 548 (1990) (OWCP did not consider
new evidence received four days prior to the date of its decision); see also Linda Johnson, 45 ECAB 439 (1994)
(applying Couch where, as is the case here, OWCP did not consider a medical report received on the date of its
decision).
26

See M.J., Docket No. 18-0605 (issued April 12, 2019); J.E., Docket No. 12-1154 (issued January 4, 2013).

6

In the instant case, OWCP did not review the evidence received prior to the issuance of its
October 11, 2018 decision. The Board, therefore, must set aside the decision and remand the case
to OWCP to fully consider the evidence which was properly submitted by appellant.
The Board finds that this case is not in posture for decision. The Board will set aside
OWCP’s October 11, 2018 decision and remand the case for a proper review and final decision on
appellant’s timely reconsideration request.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her right
elbow condition was causally related to the accepted July 17, 2018 employment incident. The
Board also finds that this case is not in posture for decision as to whether OWCP properly denied
her request for reconsideration of the merits of the claim, pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the September 11, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed and the October 11, 2018 decision is set aside and
the case is remanded for further action consistent with this decision.
Issued: June 3, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

